COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                  NOTICE OF ORDER ON MOTION

Cause number:         01-15-00116-CR
Style:                William Cormac Quinn
                      v The State of Texas
Date motion
filed*:               July 22, 2015
Type of motion:       Appellant’s Fourth Motion to Extend Time to File Brief
Party filing
motion:               Appellant
Document to be
filed:         Appellant’s Brief

If motion to extend time:
         Deadline to file document:          July 22, 2015
       Number of previous extensions 3
granted:
         Length of extension sought:         5 days

Ordered that motion is:

               Granted
                If document is to be filed, document due: July 27, 2015
          No further extensions of time will be granted. See TEX. R. APP. P. 38.6(d). If
          the brief is not filed by July 22, 2015, the case will be abated for a hearing to
          determine (a) whether the appellant desires to prosecute his appeal; (b) whether
          appellant is indigent; (c) if not indigent, whether appellant has abandoned the
          appeal or whether appellant has failed to make necessary arrangements for filing
          a brief; (d) the reason for the failure to file a brief; (e) if the appellant desires to
          continue the appeal, a date certain when appellant’s brief will be filed.

Judge's signature: /s/ Chief Justice Sherry Radack
               Acting individually          Acting for the Court

Date: July 28, 2015